
	
		II
		111th CONGRESS
		1st Session
		S. 1375
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. Roberts (for
			 himself, Mr. Harkin,
			 Mr. Grassley, Mr. Bennet, Mr.
			 Brownback, Mr. Kohl,
			 Mr. Leahy, Mr.
			 Udall of Colorado, and Mr.
			 Sanders) introduced the following bill; which was read twice and
			 referred to the Committee on Agriculture,
			 Nutrition, and Forestry
		
		A BILL
		To amend the Agricultural Credit Act of
		  1987 to reauthorize State mediation programs.
	
	
		1.Reauthorization of State
			 mediation programsSection 506
			 of the Agricultural Credit Act of 1987 (7 U.S.C. 5106) is amended by striking
			 2010 and inserting 2015.
		
